In an action for a divorce and ancillary relief, the plaintiff appeals from (1) an order of the Supreme Court, Putnam County (Beisner, J.), dated June 23,1995, which denied her motion to vacate a judgment by confession in an action entitled Dwyer v Gkanios (Index No. 13979/92) and filed in Supreme Court, Westchester County, and (2) an order of the same court, dated September 11, 1995, which denied her motion for reargument.
Ordered that the appeal from the order dated September 11, 1995 is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated June 23, 1995, is affirmed, without costs or disbursements.
The plaintiff wife moved in this matrimonial action in the Supreme Court, Putnam County, to vacate a judgment by confession entered in the Supreme Court, Westchester County (Dwyer v Gkanios, Index No. 13979/92), the affidavit in support of which was executed by the defendant husband in favor of the attorney who represented him in the instant matrimonial action and in various other unrelated actions. Vacatur of a judgment by confession must be sought in the court in which the judgment was entered (see, e.g., Jones v Buttarazzi & Assocs., 204 AD2d 1018; see also, Terezakis v Goldstein, 168 Misc 2d 298). The Supreme Court, Putnam County, therefore properly denied the plaintiffs motion. O’Brien, J. P., Ritter, Sullivan and Luciano, JJ., concur.